Citation Nr: 0127386	
Decision Date: 12/17/01    Archive Date: 12/28/01

DOCKET NO.  01-02 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
pursuant to the provisions of 38 U.S.C.A. § 1318 (West 1991 & 
Supp. 2001).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1974 to 
December 1975.  He died on September [redacted], 2000.  The 
appellant in this case is her surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2000 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA) in which in relevant part denied 
entitlement to service connection for the cause of the 
veteran's death and entitlement to Dependency and Indemnity 
Compensation (DIC) under the provisions of 38 U.S.C.A. 
§ 1318.  A notice of disagreement was received in December 
2000, a statement of the case was issued in January 2001, and 
a substantive appeal was received in February 2001.  Pursuant 
to his request, the appellant testified at a hearing at the 
RO in June 2001.  

The Board notes that basic eligibility to Dependent's 
Educational Assistance was granted in a January 2001 rating 
decision.

During his June 2001 Board hearing, the appellant raised the 
issue of clear and unmistakable error in a prior rating 
decision's assignment of an effective date for a total 
disability rating based on individual unemployability due to 
service-connected disability (TDIU).  

Further, the present appeal also includes the issue of 
entitlement to DIC under 38 U.S.C.A. § 1318.  The Board notes 
that a temporary stay has been imposed on the adjudication of 
such claims in accordance with the directions of the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) in its decision in National Organization of 
Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 
Nos. 00-7095, 7096, 7098 (Fed. Cir. August 16, 2001).  In 
that decision, the Federal Circuit directed VA to conduct 
expedited rulemaking which will either explain why certain 
regulations, 38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106, are 
inconsistent on the "hypothetical entitlement" issue or 
revise the regulations so that they are consistent. 

However, with regard to both the clear and unmistakable error 
claim and the claim for DIC under 38 U.S.C.A. § 1318, the 
Board finds that no further action is required as these two 
matters are rendered moot by the following decision of the 
Board. 


FINDINGS OF FACT

1.  The veteran died on September [redacted], 2000.

2.  The veteran's death certificate lists the immediate cause 
of death as metastatic adenocarcinoma of the lung. 

3.  At the time of the veteran's death, service connection 
had been established for chronic hepatitis and cirrhosis with 
peptic ulcer disease, rated as 100 percent disabling from May 
31, 1996.

4.  The veteran's service-connected disability affected a 
vital organ, was debilitating in nature, and accelerated the 
veteran's death.



CONCLUSION OF LAW

The veteran's death was substantially and materially 
contributed to by her service-connected chronic hepatitis and 
cirrhosis with peptic ulcer disease.  38 U.S.C.A. §§ 1310, 
5107 (West 1991 and Supp. 2001); 38 C.F.R. § 3.312 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board finds that there has been 
substantial compliance with all notice and assistance 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) and implementing regulations.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West Supp. 2001); see also 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  Moreover, any failure under 
this new law and implementing regulations results in no 
detriment to the veteran in light of the following decision. 

The appellant is claiming entitlement to service connection 
for the cause of the veteran's death.  38 U.S.C.A. § 1310.  
The cause of a veteran's death will be considered to be due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  This 
question will be resolved by the use of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.  38 C.F.R. § 3.312(a).  For a service-connected 
disability to be considered the principal or primary cause of 
death, it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related 
thereto.  38 C.F.R. § 3.312(b).  In determining whether a 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).

At the time of the veteran's death, service connection had 
been established for chronic hepatitis and cirrhosis with 
peptic ulcer disease.  This disorder was rated 100 percent 
disabling from May 31, 1996.  The Board notes here that 
service connected diseases involving active processes 
affecting vital organs should receive careful consideration 
as a contributory cause of death, the primary cause being 
unrelated, from the viewpoint of whether there were resulting 
debilitating effects and general impairment of health to an 
extent that would render the person materially less capable 
of resisting the effects of other disease primarily causing 
death.  Where the service-connected condition affects vital 
organs as distinguished from muscular or skeletal functions 
and is evaluated as 100 percent disabling, debilitation may 
be presumed.  38 C.F.R. § 3.312(c)(3).  Further, there are 
primary causes of death which by their very nature are so 
overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4).  

In the present case, the cause of the veteran's death was 
reported on her death certificate as metastatic 
adenocarcinoma of the lung.  An autopsy was performed and 
confirmed the cause of death as cancer of the lung.  Although 
the autopsy reported noted cirrhosis due to chronic hepatitis 
B and C viral infection, there is no indication in that 
report that the service-connected disability was the 
principal or primary cause of death.  

Nevertheless, since the veteran's service-connected 
disability involved a vital organ, consideration must be 
given to whether the service-connected disability resulted in 
debilitation and general impairment of health to an extent 
that it rendered the veteran less capable of resisting the 
effects of the metastatic lung cancer.  Since the veteran's 
service-connected disability was rated as 100 percent 
disabling, the Board believes that debilitation may be 
presumed pursuant to 38 C.F.R. § 3.312(c)(3).

The record shows that the veteran's metastatic lung cancer 
was by its very nature so overwhelming that eventual death 
could be anticipated irrespective of the service-connected 
disability involving the liver.  Nevertheless, the Board 
believes that there is still a reasonable basis for finding 
that the service-connected disability played a material role 
in accelerating death.  Medical records pertinent to the 
service-connected disability over the few years prior to her 
death reveal that the veteran suffered severe 
gastrointestinal problems, severe abdominal pain, fatigue and 
severe weakness.  Records also reveal a very poor appetite 
and some food intolerance.  One report notes that 
consideration was being given to having the veteran placed on 
a liver transplant list.  In sum, the medical evidence paints 
a picture of an individual who was suffering severe 
debilitating symptomatology associated with the liver 
disability, and this fact was recognized by the RO with the 
assignment of a 100 percent rating.  The Board believes that 
the record as a whole shows an approximate state of balance 
of the positive evidence and the negative evidence on the 
question of whether the liver disability was of itself of 
such a debilitating nature that it had a material influence 
in accelerating the veteran's death.  In such a situation, 
the question is to be resolved in the appellant's favor.  38 
U.S.C.A. § 5107(b).  Accordingly, the Board finds that 
entitlement to service connection for the veteran's death is 
warranted. 


ORDER

Entitlement to service connection for the cause of the 
veteran's death is warranted.  To this extent, the appeal is 
granted. 


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 



